Citation Nr: 9904030	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-30 584	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for a 
right knee disability, currently rated noncompensable.

2.  Entitlement to an increased (compensable) rating for a 
left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Associate Counsel


INTRODUCTION

The veteran served an active duty from September 1987 to 
September 1991.  In an April 1997 decision, the RO denied an 
increased (compensable) rating for a left ankle disability.  
In April 1997, the RO also proposed to reduce the rating for 
a right knee disability from 10 percent to 0 percent, and the 
proposed reduction was carried out by a July 1997 RO 
decision.  The veteran appeals to the Board of Veterans' 
Appeals (Board) for restoration of the 10 percent rating for 
the right knee disability and for an increased (compensable) 
rating for the left ankle disability.  He testified at a 
Board hearing at the RO (i.e., Travel Board hearing) in 
November 1998.


REMAND

The veteran's claims are well grounded, meaning plausible, 
and the file indicates there is a further VA duty to assist 
him in developing evidence pertinent to the claims.  
38 U.S.C.A. § 5107(a) West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1998); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The file shows that during the course of the appeal the 
veteran failed to report for a June 1998 VA compensation 
examination which the RO had scheduled to evaluate the right 
knee and left ankle disabilities.  At the November 1998 
Travel Board hearing, he said he probably did not receive 
notice to report for the examination, but that he was now 
willing to report.  In the judgment of the Board, the veteran 
should be given another opportunity to report for a VA 
examination; he should understand that failure to report may 
serve as a basis for denying his claims.  38 C.F.R. § 3.655.  
At the Board hearing, the veteran submitted medical records, 
dated in January 1998, from the Cleveland Clinic, and some of 
these pertain to right knee and left ankle problems.  On 
remand, any additional recent medical records should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) any 
additional sources (VA or non-VA) of 
medical treatment for right knee and left 
ankle problems since 1997.  The RO should 
obtain copies of the related medical 
records.

2.  The RO should have the veteran 
undergo a VA orthopedic examination to 
determine the severity of his right knee 
and left ankle disabilities.  The claims 
folder should be provided to and reviewed 
by the doctor in conjunction with the 
examination.  All findings necessary for 
rating the disabilities should be set 
forth in detail.  (A copy of the notice 
to report for this examination should 
also be added to the claims file.)


Thereafter, the RO should review the claims.  If the claims 
are denied, the veteran and his representative should be 
issued a Supplemental Statement of the Case, and given an 
opportunity to respond, before the case is returned to the 
Board.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 2 -


